Citation Nr: 0212347	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 RO decision which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder, diagnosed as bipolar disorder.  

A Travel Board hearing was held in June 2002, before the 
Board Member signing this document.  The Board Member had 
been designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder was previously denied by Board decision 
dated in November 1988.  The veteran's application to reopen 
the claim was denied in an October 1992 rating action.  The 
veteran was notified of that decision and no timely 
disagreement was received.  Thus, the October 1992 rating 
action was the last final decision on any basis.  

3.  Additional evidence submitted since the October 1992 RO 
decision, is new, relevant, and directly relates to the claim 
of service connection for an acquired psychiatric disability.  

4.  The veteran an acquired psychiatric disorder that 
unequivocally existed prior to his entrance into active duty.  
The veteran's preexisting psychiatric disorder was not 
permanently worsened as a result of active duty.  
CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim seeking service connection for an acquired 
psychiatric disability.  38 U.S.C.A. § 5108 (West 1991 & Supp 
2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.156(a) (2001).  

2.  An acquired psychiatric disorder clearly and unmistakably 
pre-existed service and was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in August 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without more specific notice 
as to which party will get which evidence, the Board finds 
that the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


I.  Factual Background

A review of his service medical records reveals that on 
enlistment examination conducted in November 1974, his 
psychiatric system was clinically normal.  The veteran gave 
no history of psychiatric difficulties on the accompanying 
medical history report.  

A January 1975 medical board report reflected that the 
veteran was admitted to a psychiatric ward after exhibiting 
unusual and inappropriate behavior.  It was noted that the 
veteran gave a history of a psychiatric hospitalization in 
1973 for which he received treatment with medication during 
his hospital stay.  No follow-up treatment was reported.  The 
diagnosis was chronic paranoid schizophrenia, manifested by 
lack of insight, poor judgment, and recent auditory 
hallucinations and delusions.  The precipitating stress was 
listed as routine military training.  The examiner noted that 
due to the recent severe secondary symptoms of schizophrenia, 
the past history of similar symptoms, and the present of core 
symptoms of schizophrenia, the veteran did not meet military 
retention standards and was recommended for medical 
separation.  

On service separation examination in January 1975, 
examination of his psychiatric system revealed a flat affect, 
ambivalence, no insight, delusions, and paranoia.  Paranoid 
schizophrenia was noted.  The veteran related a history of 
depression, excessive worry and nervous trouble on the 
accompanying medical history report.  He specifically noted a 
history of psychiatric treatment in November 1973 and follow-
up treatment from November 1973 until March 1974.  

Medical board proceedings conducted in February 1975 
concluded that the veteran was medically unfit for military 
service secondary to chronic paranoid schizophrenia.  It was 
note that his medical condition existed prior to service and 
was not aggravated by active duty.  

A February 1976 VA hospital record reflects that the veteran 
was admitted with complaints of restlessness, tenseness, 
auditory hallucinations and an inability to sleep.  It was 
noted that on admission he was frankly psychotic with 
symptoms of acute schizophrenic psychosis which appeared to 
be a recurrence of a previous psychotic illness.  The 
discharge diagnosis was paranoid schizophrenia.  

On VA examination in January 1981, the diagnosis was 
schizophrenia, undifferentiated type.  

A June 1980 private hospital record shows that the veteran 
was admitted with symptoms of agitated mood and flat affect.  
It was noted that he appeared to be hallucinating.  Speech 
was irrelevant.  His insight and judgment were impaired.  The 
admitting diagnosis was chronic, undifferentiated 
schizophrenia.  

VA medical records dated from June 1980 to September 1981 and 
from December 1981 to May 1982 reflect that the veteran 
received treatment for psychiatric complaints.  

A May 1985 private hospital record reflects that the veteran 
was admitted with a diagnosis of bipolar disorder, manic with 
psychotic features and histrionic personality disorder.  A 
history of cannabis abuse was also noted.  

VA medical records dated from December 1984 to May 1986 also 
reflect that the veteran received treatment for psychiatric 
complaints.  

A July 1986 medical statement reflects that the veteran had a 
history of mental problems for the past 11 years.  The 
veteran described episodes of violent acting out, depression 
and hearing voices.  It was noted that his treatment included 
hospitalization, counseling, and medication.  The diagnosis 
was chronic paranoid schizophrenia.  His prognosis was fair.  

A July 1986 VA medical record reflects a diagnosis of chronic 
paranoid schizophrenia.  

VA medical records dated from October 1990 to July 1992 show 
that the veteran received medication management and treatment 
for his psychiatric disorders.  Diagnostic assessments 
included bipolar disorder, hypomania, and psychosis due to 
illicit drug abuse, in complete remission.  Several records 
note no evidence of schizophrenia.  

A May 1992 private hospital record shows that at the time of 
his admission, the veteran appeared to be in an acute episode 
of mania.  The veteran reported that his first psychiatric 
hospitalization occurred shortly after his service 
enlistment.  The diagnosis was bipolar disorder, manic 
episode.  His current Global Assessment of Functioning (GAF) 
score was 30.  

A June 1992 private hospital record shows that the veteran 
was admitted with manic behavior including an agitated state, 
a history of assaulting his girlfriend, delusions, 
irritability, being argumentative.  A history of drug use was 
also noted.  The diagnosis was bipolar disorder, manic with 
psychotic features, mood incongruent.  

An April 1997 VA hospital discharge summary reflects that the 
veteran was admitted with complaints of depression.  The 
discharge diagnoses included bipolar disorder, recurrent and 
history of polysubstance abuse.  The GAF score was 45 at 
admission and 60 at discharge.  

VA medical records dated from February 1996 to May 1997 
essentially show treatment and medication management for the 
veteran's psychiatric disorder, diagnosed as bipolar mood 
disorder, mixed.  

In an October 1999 VA medical statement, Walter C. Young, 
M.D. indicated that he was currently treating the veteran for 
bipolar disorder.  The doctor maintained that the veteran 
experienced his first episode of the psychiatric disorder 
during service when he was discharged for paranoid 
schizophrenia.  Dr. Young opined that the veteran's real 
diagnosis is bipolar disorder and that previously his 
symptoms were mistakenly ascribed to schizoaffective 
disorder.  Dr. Young claimed that the veteran first developed 
his condition during service despite a statement contained in 
service records reflecting psychiatric treatment prior to 
entering active service.  The doctor indicated that a search 
of prior records showed that the veteran did not see a mental 
health professional and his educational records did not 
reflect an interruption due to mental health.  It was noted 
that the veteran may have mistakenly reported a pre-
enlistment history of psychiatric treatment since he was 
medicated and in a confused manic state.  

In November 1999, the veteran submitted copies of his records 
from elementary school, high school, and medical records from 
his childhood.  No psychiatric diagnoses were noted on any of 
the forms that were submitted.  

In an April 2000 medical statement, Dr. Young reiterated his 
earlier opinion that the veteran's currently diagnosed 
bipolar disorder began during service.  The doctor claimed 
that the veteran had no record of bipolar illness prior to 
military service.  He stated that during service the veteran 
was grossly psychotic and medicated and said many things 
which could not be substantiated.  He maintained that the 
veteran's statements regarding a pre-existing psychiatric 
hospitalization were a psychotic production and did not refer 
to any prior treatment.  

On VA examination in September 2000, on mental status 
examination, the veteran demonstrated no deficits in memory.  
His responses were tangential, rambling and bordered on loose 
associations.  There was no indication of any difficulty with 
language function, orientation, memory or calculation.  It 
was noted that the veteran had a long history of alcohol and 
substance abuse which was apparently in partial remission.  
The examiner related that the veteran's claims file was 
thoroughly reviewed.  It was noted that the veteran's records 
of his service hospitalization reflect, four different times, 
that the veteran was hospitalized in 1973, prior to service.  
The examiner related that the veteran had an accurate memory 
of details surrounding his service hospitalization and 
determined that it was unlikely that a selective memory loss 
regarding a pre-service hospitalization would exist.  The 
examiner opined that the evidence on file made it highly 
likely that the veteran was hospitalized for psychiatric 
reasons prior to is military enlistment.  The examiner went 
on to state that the service hospitalization would have 
occurred independent of his military experience.  The 
examiner related that the veteran's psychiatric disorder was 
not incurred in service nor was it permanently aggravated by 
his short three or four month experience in service.  In 
addition, the examiner opined that the evidence on file did 
not support a diagnosis of bipolar disorder.  The examiner 
indicated that the veteran's correct diagnosis was 
schizophrenia, paranoid type, based on his symptoms of 
auditory hallucinations and tangential, loose associations.  
The diagnoses included schizophrenia, paranoid type; alcohol 
and substance abuse, possibly in partial remission, and 
personality disorder, not otherwise specified.  


II.  Analysis

Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board or final rating action, it may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed by 
the RO or the Board, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).  

In the instant case, service connection was initially denied 
for a psychiatric disorder by the RO in a March 1975 rating 
action.  The veteran was notified but did not appeal.  In May 
1976, the RO again denied the veteran's claim for service 
connection for an acquired psychiatric condition on the basis 
that such disorder existed prior to his military enlistment.  
By Board decision in November 1988, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
again denied.  In an October 1992 RO decision, it was 
determined that there was no new and material evidence to 
reopen the claim.  The veteran was notified of that decision 
and did not appeal.  That determination, therefore, became 
final.  That decision represents the last final decision of 
that issue on any basis.  38 U.S.C.A. §§ 7104, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Evidence on file at the time of the October 1992 RO decision, 
includes the veteran's service medical records showing his 
psychiatric hospitalization soon after enlistment and his 
reports of a history of pre-service psychiatric treatment.  
Also of record were VA and private medical records reflecting 
treatment and medication management for his psychiatric 
symptoms.  

Evidence submitted since the final October 1992 RO decision 
includes additional VA medical records showing continued 
treatment for psychiatric complaints. Such records are 
essentially cumulative of evidence previously before the 
Board and do not provide an adequate basis to reopen this 
claim.  However, the veteran also submitted copies of school 
report cards and medical records from his childhood which did 
not reveal a history of psychiatric difficulties.  Also of 
record are statements from Dr. Young which essentially opine 
that the veteran's current psychiatric disability, diagnosed 
as bipolar disorder, did not begin prior to active duty but 
was instead incurred during military service.  

It must be remembered that the threshold requirement of new 
and material evidence is intended to be a very low one.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Moreover, the 
credibility of the new evidence is to be presumed when 
considering whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Viewed in this light, the 
Board has concluded that the new evidence received since the 
October 1992 RO decision is so significant that it must be 
considered on order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the claim seeking service 
connection for an acquired psychiatric disorder is reopened 
for consideration of the claim on the merits.  

It is noted that in prior decisions and in the statement of 
the case, information concerning a claim of service 
connection on the merits has been provided.  Moreover, the 
veteran and his representative have offered arguments on the 
merits.  As such, the Board may proceed to consideration on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

After reviewing all the evidence of record, it is the 
conclusion of the Board that it is clearly and unmistakably 
shown that the appellant has a psychosis that pre-existed 
service.  This is taken, in part from the history provided 
contemporaneous with the events in question.  That is, this 
is the finding of the medical board.  It is not noted or 
otherwise shown on that record, or in the other service 
records that the veteran was in a psychotic episode when that 
determination was made.  Furthermore, that history is deemed 
credible as it was taken contemporaneously with the event, 
and was offered in a situation where treatment was being 
sought.  The information is more credible than histories 
recalled years later when seeking compensation benefits. 

As noted above, Dr. Young maintained that the veteran's 
statements regarding a history of psychiatric treatment prior 
to enlistment were a psychotic production and could not be 
substantiated.  However, a 2000 VA examination report 
contains the examiner's opinion that the veteran's 
psychiatric disorder pre-existed service and was not 
permanently aggravated by his short period of active duty.  
After thorough review of the claims file, the examiner 
indicated that there were multiple references in the service 
records regarding the veteran's pre-service psychiatric 
hospitalization.  When, as in this case, a veteran manifests 
symptoms of a chronic disease (psychoses) from the date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period, the veteran's condition 
will be presumed to have preexisted service.  See 38 C.F.R. 
§§ 3.303(c), 3.309(a).  

Further, the Board notes that in order to properly rebut the 
presumption of sound condition, there is no requirement that 
the record must contain pre-service medical evidence or that 
rebuttal of the presumption of sound condition can be based 
only on pre-service evidence.  See Harris v. West, 203 F.3d 
1347, 1351 (Fed. Cir. 2000) (holding there is no absolute 
rule in the statute, the regulation, or the case law 
requiring contemporaneous pre-service clinical evidence or 
recorded history before the presumption of sound condition 
may be rebutted).  

Having found that the veteran's psychiatric disorder pre-
existed service, the Board must now determine whether the 
veteran's psychiatric disorder was aggravated by active 
service.  The February 1975 medical board report reflects a 
conclusion that the veteran's psychiatric disorder was not 
aggravated by active duty.  Service physicians simply 
evaluated the veteran's psychiatric disability, provided 
treatment to stabilize his symptomatology and determined that 
he was not fit for further service.  Furthermore, the 2000 VA 
examiner indicated that the veteran's psychiatric disorder 
was not permanently aggravated by his short three or four 
month experience in service.  The Board notes that an 
increase in disability must consist of worsening of the 
permanent disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002).  

In short, the evidence indicates that the veteran's 
preservice psychiatric disorder was not permanently worsened 
as a result of active duty.  As such the preponderance of the 
evidence is against the veteran's claim and service 
connection is not warranted.  


ORDER

The veteran's claim for service connection for an acquired 
psychiatric disorder is reopened, the appeal is allowed to 
this extent.  

Service connection for an acquired psychiatric disorder is 
denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

